BRYAN SCHRODER
United States Attorney

KAREN VANDERGAW
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No. 3:19-cr-00128-RRB-MMS
                                             )
                          Plaintiff,         )   COUNT 1:
                                             )   DRUG CONSPIRACY
          vs.                                )     Vio. of 21 U.S.C. §§ 846 and
                                             )   841(a)(1), (b)(1)(A)
  PETER MICHAEL BURNO, and                   )
  BILLY BOB BELL, III,                       )
                                             )
                          Defendant.         )
                                             )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       Between on or about October 31, 2019 to November 6, 2019, within the District of

Alaska and elsewhere, the defendants, PETER MICHAEL BURNO and BILLY BOB

BELL, III, knowingly and intentionally combined, conspired, confederated and agreed



      Case 3:19-cr-00128-RRB-MMS Document 19 Filed 11/20/19 Page 1 of 2
together and with each other, and with other persons known and unknown to the Grand

Jury, to knowingly and intentionally possess with the intent to distribute a controlled

substance, to wit: 500 grams or more of a mixture or substance containing

methamphetamine.

       All of which is in violation of 21 U.S.C. § 846, 841(a)(1), (b)(1)(A).

       A TRUE BILL.


                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON



s/ Karen Vandergaw
KAREN VANDERGAW
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:         11-19-19




                                         Page 2 of 2



      Case 3:19-cr-00128-RRB-MMS Document 19 Filed 11/20/19 Page 2 of 2
